705 F.2d 437
11 Bankr.Ct.Dec. 402
In the Matter of Julius L. KING and Joan King, Debtors.Julius L. KING and Joan King, Debtors, Plaintiffs-Appellants,v.Joe M. FLOURNOY, Chapter 13 Trustee, Defendant-Appellee.
No. 82-8013
United States Court of Appeals,Eleventh Circuit.
May 20, 1983.

Robert L. Kraselsky, Albany, Ga., for plaintiffs-appellants.
Joe M. Flournoy, Columbus, Ga., Trustee.
Appeal from the United States District Court for the Middle District of Georgia.
Before GODBOLD, Chief Judge, FAY and CLARK, Circuit Judges.
PER CURIAM:


1
The Kings, debtors, appeal from the district court's dismissal of their appeal of the bankruptcy court's order in their case.  The bankruptcy court, in a two-paragraph order, dismissed the debtors' chapter 13 case.  The debtors, in a chapter 13 plan, proposed to repay secured creditors to the extent of 100% of their claims and unsecured creditors to the extent of approximately 33% of theirs.  In reviewing the plan, the bankruptcy court looked to only one factor, the percentage of unsecured debts that the debtors intended to repay.  The bankruptcy court, believing the minimum allowable percentage to be 70%, found the proposed 33% too low.


2
We REVERSE and REMAND for consideration of the plan in light of all the factors discussed in our recent opinion in In Re:  Charles E. Kitchens, et al., Bankrupts, 702 F.2d 885 (11th Cir.1983).  For the repayment of unsecured debt under a chapter 13 plan, there is no fixed minimum percentage greater than zero.  See 11 U.S.C.A. sec. 1325(a)(4) (1979).